352 S.W.3d 368 (2011)
Larry REED, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95146.
Missouri Court of Appeals, Eastern District, Division Three.
September 13, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 20, 2011.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Larry Reed (Movant) appeals from the judgment denying his motion for post-conviction relief under Rule 24.035 after an evidentiary hearing. The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value and we affirm by written order. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).